ACCEPTED
                                                                                    04-14-00899-cv
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                               3/3/2015 12:45:59 PM
                                                                                      KEITH HOTTLE
                                                                                             CLERK




               04-14-00899-CV                                       FILED IN
                                                             4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
                                    In the                   3/3/2015 12:45:59 PM
                                                               KEITH E. HOTTLE

Fourth Court of Appeals                                              Clerk



                         SITTING AT SAN ANTONIO

LETICIA ZEPEDA VASQUEZ, Individually and on Behalf of the Estate of
                 Jose Abraham Vasquez, Jr.,

                                  Appellants,

                                       v.

        LEGEND NATURAL GAS, LLC; LEWIS ENERGY GROUP, LP;
                and LEWIS PETRO PROPERTIES, INC.,

                                   Appellees


                    Appealed From the 81st District Court
                            La Salle County, Texas
                    Trial Court Cause No. 14-07-0019-CVL

          APPELLANTS’ RESPONSE TO COURT’S ORDER TO
                        SHOW CAUSE


          1.    On January 8, 2015, plaintiffs-appellants filed an amended

 notice of appeal stating that they desire to appeal from the January 5, 2015,

 final order.

          2.    Appellants’ opening brief was due to be filed on February 19,

 2015.

 	  
          3.        As of the date of this response, appellants have not filed either

their opening brief or a motion for extension of time to file their opening

brief.

          4.        Pursuant to TEX. R. APP. P. 38.8, on February 27, 2015, the

Court ordered appellants to “show cause in writing within fifteen days of the

date of this order why this appeal should not be dismissed for want of

prosecution.” This response is filed within fifteen days of the Court’s order

to show cause.

          5.        Appellants’ first motion for extension of time to file their

opening brief is filed separately and contemporaneously herewith. The facts

and law stated in appellants’ first motion for extension of time show that the

Court should not dismiss this appeal for want of prosecution. In the interest

of judicial economy, those showings are respectfully incorporated herein by

reference instead of being repeated.

          6.        For the reasons stated in appellants’ first motion for extension

of time to file their opening brief, appellants pray the Court not to dismiss

their appeal for want of prosecution, and for such other and further relief, at

law or in equity, as to which they shall show themselves justly entitled.




Vasquez v. Rosetta Resources Operating, LP                                         2
          Appellants’ Response to Court’s Order to Show Cause
	  
Respectfully submitted,



By:          /s/ Jeffrey L. Dorrell                             .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR APPELLANTS




Vasquez v. Rosetta Resources Operating, LP
          Appellants’ Response to Court’s Order to Show Cause
                                                                    3
                                   CERTIFICATE OF SERVICE

       I hereby certify that on                       3-3       , 2015, a true and correct copy of the
foregoing was sent by:

                    Hand delivery
                    Certified mail
                    Telephonic document transfer
             X      E-service in accordance with TEX. R. APP. P. 9.5(b)

in accordance with TEX. R. APP. P. 9.5(c) to the following counsel of record:

          Mr. William A. Abernethy
          Donnell, Abernethy & Kieschnick, P.C.
          555 N. Carancahua, Suite 1770
          Corpus Christi, Texas 78401
          Telephone: 361-888-5551
          FAX: 361-880-5618
          COUNSEL FOR DEFENDANT ROSETTA RESOURCES
          OPERATING, LP.

          Mr. David L. Ortega
          Naman Howell Smith & Lee, PLLC
          1001 Reunion Place, Suite 600
          San Antonio, Texas 78216
          Telephone: 210-731-6300
          FAX: 210-785-2953
          COUNSEL FOR DEFENDANTS LEWIS ENERGY GROUP, LP, and
          LEWIS PETRO PROPERTIES, INC.

          Mr. Christopher Lowrance
          Royston, Rayzor, Vickery & Williams, L.L.P.
          802 Carancahua, Suite 1300
          Corpus Christi, Texas 78401
          Telephone: 361-884-8808
          FAX: 361-884-7261
          COUNSEL FOR DEFENDANTS VIRTEX OPERATING CO., INC.,
          and VIRTEX HOLDINGS, LLP




Vasquez v. Rosetta Resources Operating, LP                                                          4
          Appellants’ Response to Court’s Order to Show Cause
	  
          Mr. Isaac J. Huron
          Davis, Cedillo & Mendoza, Inc.
          McCombs Plaza, Suite 500
          755 E. Mulberry Avenue
          San Antonio, Texas 78213
          Telephone: 210-822-6666
          FAX: 210-822-1151
          COUNSEL FOR DEFENDANTS LEGEND NATURAL GAS III, LP,
          and LEGEND NATURAL GAS, LLC

          Mr. E. Michael Rodriguez
          Atlas, Hall & Rodriguez, L.L.P.
          P.O. Box 6369 (78523-6369)
          50 W. Morrison Road, Suite A
          Brownsville, Texas 78520
          Telephone: 956-574-9333
          FAX: 956-574-9337
          COUNSEL FOR DEFENDANTS ENTERPRISE PRODUCTS
          HOLDINGS, LLC, and ENTERPRISE PRODUCTS CO.

          Mr. Jose E. Garcia
          Garcia & Villareal
          4311 N. McColl Road
          McAllen, Texas 78504
          Telephone: 956-630-0081
          FAX: 956-630-3631
          COUNSEL FOR DEFENDANT XTO ENERGY, INC.


                   /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Vasquez v. Rosetta Resources Operating, LP
          Appellants’ Response to Court’s Order to Show Cause
                                                                5